              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

ERIC MEYER,                                )
                                           )
                     Plaintiff,            )
vs.                                        )             NO. CIV-19-0291-HE
                                           )
OKLAHOMA COURT CLERK,                      )
                                           )
                     Defendant.            )

                                          ORDER

       Plaintiff Eric Meyer, proceeding pro se, brought this action seeking relief against

the Oklahoma Court Clerk. On April 30, 2019, U.S. Magistrate Judge Gary M. Purcell

issued a Report and Recommendation recommending that plaintiff’s Application for Leave

to Proceed in Forma Pauperis be denied and this action be dismissed without prejudice

unless plaintiff pays the full filing fee to the Clerk of Court by May 20, 2019. Plaintiff was

advised of his right to object to the Report and Recommendation by May 20, 2019. Plaintiff

has neither objected to the Report and Recommendation nor paid the full filing fee to the

Clerk of Court. Plaintiff has therefore waived his right to appellate review of the factual

and legal issues addressed in the report. Cassanova v. Ulibarri, 595 F.3d 1120, 1123 (10th

Cir. 2010).

       Accordingly, the Court ADOPTS the Report and Recommendation [Doc. #7] and

DISMISSES this action without prejudice.
IT IS SO ORDERED.

Dated this 22nd day of May, 2019.
